Citation Nr: 1715546	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome (low back condition) prior to August 31, 2007.

2. Entitlement to a disability rating in excess of 20 percent for a low back condition from August 31, 2007 to September 7, 2008; from November 1, 2008 to September 11, 2013; and from December 1, 2013 to March 18, 2014.

3. Entitlement to a disability rating in excess of 40 percent for a low back condition from March 19, 2014 to September 29, 2014, and from January 1, 2015 to present.

4. Entitlement to a disability rating in excess of 20 percent for L3-L5 sensory deficit of the left lower extremity with left foot drop (left lower extremity condition) associated with a low back condition prior to June 21, 2010, and to a rating in excess of 30 percent thereafter.

5. Entitlement to a compensable disability rating in excess for L5 sensory deficit of the right lower extremity (right lower extremity condition) associated with a low back condition prior to June 21, 2010, and to a rating in excess of 10 percent thereafter.

6. Entitlement to a total disability rating based upon individual unemployability (TDIU).

7. Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Jr., Agent


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to October 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.

The Board notes that, in regard to the Veteran's claim for a low back condition, in the April 2008 rating decision, the RO granted the Veteran a temporary 100 percent disability rating from June 11, 2007 to July 31, 2007, pursuant to 38 C.F.R. § 4.30 for post-surgery convalescence.  In an April 2009 rating decision, the RO again granted the Veteran another temporary 100 disability rating pursuant to 38 C.F.R. § 4.30 for post-surgery convalescence effective from September 8, 2008 to October 31, 2008.  Similarly, in a May 2015 rating decision, the RO granted the Veteran additional temporary 100 percent disability ratings under 38 C.F.R. § 4.30 for post-surgery convalescence effective from September 12, 2013, to November 30, 2013, and from September 30, 2014 to December 31, 2014.  Thus, the Board considers that the Veteran received a full grant of the benefits sought for the following rating periods: from June 11, 2007 through July 31, 2007; from September 8, 2008, through October 31, 2008; from September 12, 2013 to November 30, 2013; and from September 30, 2014 to December 31, 2014.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no justiciable issue for the Board to decide for those periods of time.

In October 2012, the Board denied the claim of entitlement to a disability rating in excess of 10 percent for a low back condition prior to September 7, 2008, and from November 1, 2008 onward.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 memorandum decision, the Court vacated the Board's October 2012 decision and remanded the matter for further proceedings.

Following the Court's decision, in August 2015, the Board first granted increased-disability ratings for a low back condition to 20 percent from August 31, 2007 to September 7, 2008; from November 1, 2008 to September 11, 2013; and from December 1, 2013 to March 18, 2014.  The Board then increased the disability rating for a low back condition to 40 percent from March 19, 2014 to September 29, 2014, and from January 1, 2015 to the present.  Lastly, the Board remanded the case for additional development: (1) to attempt to obtain employment information about the Veteran from the United States Postal Service (Postal Service); (2) to contact the Veteran to determine whether he ever applied for Social Security Administration (SSA) disability benefits; (3) to obtain VA treatment records not previously associated with the claims file; (4) to obtain treatment records from several private clinicians; and (5) to schedule the Veteran for a new VA examination regarding the present nature and extent of his low back condition.

Note 1 to the general rating formula for diseases and injuries of the spine provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  As the Veteran is service connected for neurological abnormalities of the bilateral lower extremities associated with his low back condition, the Board must also consider increased disability ratings for those conditions as well.  Accordingly, those issues have been added to the title page.

Additionally, the issue of entitlement to a TDIU due to service-connected disabilities has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Accordingly, that issue has also been added to the title page.

Finally, in light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to special monthly compensation at the housebound rate.  As such, the Board has identified that as an issue on appeal as stated on the title page.  


FINDINGS OF FACT

1. From August 31, 2006 to June 10, 2007; November 1, 2008 to September 11, 2013; and December 1, 2013 to March 18, 2014, the disability picture associated with the Veteran's low back condition most closely approximated the criteria for a 20 percent disability evaluation.

2. From March 19, 2014 to September 29, 2014, and from January 1, 2015 to the present, the disability picture associated with the Veteran's low back condition most closely approximated the criteria for a 40 percent disability evaluation.

3. Throughout the entire appeal period, the symptoms of the left lower extremity condition associated with Veteran's low back condition most nearly approximated severe incomplete paralysis of the external popliteal nerve.

4. From August 31, 2006 to July 16, 2008, the symptoms of the right lower extremity condition associated with Veteran's low back condition most nearly approximated mild incomplete paralysis of the external popliteal nerve.

5. From July 17, 2008 to August 29, 2013, the symptoms of the right lower extremity condition associated with Veteran's low back condition most nearly approximated moderate incomplete paralysis of the external popliteal nerve.

6. From August 30, 2013 to the present, the symptoms of the right lower extremity condition associated with Veteran's low back condition most nearly approximated severe incomplete paralysis of the external popliteal nerve.

7. The Veteran's service-connected low back condition has precluded him from securing or following a substantially gainful occupation since May 31, 2009.

8.  In addition to being precluded from securing or following a substantially gainful occupation as a result of a single service-connected disability, the Veteran has also had additional disabilities rated at 60 percent or higher since August 1, 2016 (his service-connected residuals of a left total knee replacement, right knee bursitis with arthritic changes, degenerative arthritis of the left shoulder, and impairment of the right knee associated with bursitis with arthritic changes, have a combined disability rating of 80 percent).  


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 10 percent for the Veteran's low back condition prior to August 31, 2007 have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2016).

2. The criteria for the assignment of a disability rating in excess of 20 percent for the Veteran's low back condition from August 31, 2007 to September 7, 2008; from November 1, 2008 to September 11, 2013; and from December 1, 2013 to March 18, 2014 have not been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, DC 5243 (2016).

3. The criteria for the assignment of a disability rating in excess of 40 percent for the Veteran's low back condition from March 19, 2014 to September 29, 2014, and from January 1, 2015 to the present have not been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, DC 5243 (2016).

4. The criteria for the assignment of a disability rating in excess of 20 percent for a left lower extremity condition prior to June 21, 2010 have been met.  38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8521 (2016).

5. The criteria for the assignment of a disability rating in excess of 30 percent for a left lower extremity condition since June 21, 2010 have not been met.  38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8521 (2016).

6. The criteria for the assignment of a compensable rating for a right lower extremity condition prior to June 21, 2010 have been met.  38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8521 (2016).

7. The criteria for the assignment of a disability rating in excess of 10 percent for a right lower extremity condition since June 21, 2010 have been met.  38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8521 (2016).

8. The criteria for a TDIU have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

9. The criteria for special monthly compensation at the housebound rate have been met, effective August 1, 2016.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.S. §§ 5103, 5103A (LexisNexis 2017); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.S. § 5103(a) (LexisNexis 2017); 38 C.F.R. § 3.159(b) (2016).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, compliant VCAA notice letters were sent to the Veteran in January 2008 and January 2009.  

VA also fulfilled its duty to assist the Veteran by acquiring all obtainable relevant evidence in support of the Veteran's claim and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.S. § 5103A (LexisNexis 2017); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted records and written statements in support of his claim. The service personnel and treatment records have been associated with the claims file, as well as pertinent treatment records from VA and private providers.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  

Additionally, the Board finds that the actions requested in the August 2015 Board remand have been undertaken.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Specifically, in September 2012, the RO obtained updated treatment records from: (1) the Hampton, Virginia VA Medical Center (VAMC); (2) Dr. McAdam; (3) the Orthopaedic and Spine Center; and (4) Neurosurgical Specialists, Incorporated.  

Next, in October 2015, the RO sent a letter to the Veteran inquiring if he ever applied for SSA disability benefits.  The Veteran responded positively and, in January 2016, medical records furnished by SSA were associated with the claims file. 

Similarly, in June 2016, the RO obtained the Veteran's employment information for the Postal Service.

Lastly, in October 2015 and July 2016, the Veteran was afforded VA examinations in association with his low back disability.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations

In sum, for the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time.

Entitlement to Increased Disability Ratings for a Low Back Condition

I. Applicable Legal Principles 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Presently, the Veteran's low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, applicable to intervertebral disc syndrome (IVDS).  Pursuant to 38 C.F.R. § 4.71a, disabilities assigned Diagnostic Code 5243 may be rated either under the general rating formula for diseases and injuries of the spine (general rating formula) or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness that does not result in abnormal gait or abnormal spinal contour; or, vertebral body fracture is present with loss of 50 percent or more of the height.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 60 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." 

Comparatively, under the formula for rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

Finally, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  But, this rule does not apply from March 19, 2014 to September 29, 2014, and from January 1, 2015 to the present as the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion-40 percent-and a higher rating requires ankylosis or incapacitating episodes.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In light of the above, the Board will now apply the applicable legal principles to the symptoms of the Veteran's low back disability present during the relevant time periods on appeal.

II. Legal Analysis

The Veteran is presently in receipt of the following disability ratings for his low back condition: (1) a 10 percent rating prior to August 31, 2017; (2) 20 percent disability ratings from August 31, 2007 to September 7, 2008; from November 1, 2008 to September 11, 2013; and from December 1, 2013 to March 18, 2014; and (3) 40 percent disability ratings from March 19, 2014 to September 29, 2014, and from January 1, 2015 to the present.  As explained below, the Board will grant the Veteran's claim in part.

      A. Prior to August 31, 2007

As the Board stated previously in its August 2015 decision and remand, pursuant to Hart v. Mansfield, it must consider the state of the Veteran's low back condition from the one-year time period before the Veteran filed his increased-rating claim until VA makes  final decision.  21 Vet. App. 505 (2007).  In this case, the Veteran filed his claim on August 31, 2007.  Accordingly, the Board must analyze the Veteran's disability picture from August 31, 2006 onward.  However, as stated in the Introduction section, from June 11, 2007 to August 30, 2007, the Veteran was in receipt of a temporary 100 percent rating for post-surgery convalescence.  As such, the Board's focus is limited to August 31, 2006 to June 10, 2007.  After carefully reviewing the record, the Board finds that the Veteran is entitled to a disability rating of 20 percent-but no higher-from August 31, 2006 to June 10, 2007.  See 38 C.F.R. § 4.71a, DC 5243.

Evidence in support of the award of a 20 percent rating include a May 2007 treatment record from Dr. McAdam in which the Veteran complained of recent imbalance due to problems in his left lower extremity caused by his low back disability.  The Veteran displayed normal gait and muscle strength upon physical examination.  An MRI of his spine revealed canal stenosis at L3-4 and L4-5, with degenerative disc disease throughout the spine.  Additionally, particular to the Veteran's right side, the MRI revealed foraminal stenosis at L5 and S1.

In addition to the treatment record of Dr. McAdam, the Veteran was first afforded a VA examination regarding his back in January 2008-approximately 5 months after he filed his claim.  During this examination, the Veteran complained of constant, aching and cramping pain in his lower back along with stiffness and weakness.  The Veteran stated that his back pain had existed for about 17 years but did not result in any incapacitation.  Upon examination, the examiner recorded a normal posture but an abnormal gait.  The Veteran then displayed the following figures during range of motion testing: forward flexion of the thoracolumbar spine to 70 degrees, with pain present at 50 degrees; extension to 0 degrees; right lateral flexion to 20 degrees with no pain present; left lateral flexion to 20 degrees with no pain present; right rotation to 20 degrees with no pain present; and left rotation to 20 degrees with no pain present.  The examiner noted that pain, fatigue, weakness, and lack of endurance additionally limited the function of the Veteran's spine after repetitive use.  However, the examiner quantified these findings as an additional functional loss of 0 degrees.  Additionally, ankylosis was not present.

From the results of the January 2008 VA examination, the Veteran's low back disability warrants a 20 percent disability rating as the Veteran's forward flexion was greater than 30 degrees but not greater than 60 degrees with pain.  Additionally, the Veteran's low back condition resulted in an abnormal gait.  Although this VA examination occurred in January 2008, the Board finds the disability picture painted by it is generally reflective of the status of the Veteran's low back condition before and after he filed his claim in August 2007.  As such, the Board will grant this part of the Veteran's claim.  See 38 C.F.R. § 4.71a, DC 5243.

On the other hand, the evidence of record does not demonstrate that the Veteran's low back condition warrants a rating in excess of 20 percent prior to August 31, 2007.  Specifically, prior to August 31, 2007, favorable or unfavorable ankylosis of the thoracolumbar or entire spine was not present, and the Veteran did not have any incapacitating episodes during that time period.

Regarding ankylosis, Note 5 of the general rating formula defines favorable ankylosis as "[f]ixation of a spinal segment in neutral position (zero degrees)".  Notably, during the January 2008 VA examination, the Veteran displayed 0 degrees extension during range of motion testing.  That notwithstanding, the Board finds "fixation" was not present per the terms of Note 5 as the Veteran still displayed forward flexion of the thoracolumbar spine.  Additionally, the examiner directly stated that ankylosis was not present.

In light of the above, a rating in excess of 20 percent for the Veteran's low back condition prior to August 31, 2007 is not warranted.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017).

      B. From August 31, 2007 September 7, 2008

As stated in the previous subsection, the Veteran was afforded a VA examination in January 2008 that provided a disability picture warranting a 20 percent rating due to limited forward flexion and abnormal gait.  After reviewing the additional evidence between August 31, 2007 and September 7, 2008, the Board finds that a disability rating in excess of 20 percent is not warranted.  Therefore, the Board will deny this portion of the claim.

Specifically, in a July 2008 treatment record from Dr. Carlson, the Veteran complained of right-sided lower back pain with occasional bilateral lower extremity pain.  Upon physical examination, the Veteran's lumbar spine displayed normal kyphosis.  Scoliosis was not present and the Veteran's lumbar spine had full range of motion and no weakness.

Beyond the January 2008 VA examination, the other evidence for this time period of record fails to demonstrate that the Veteran: displayed forward flexion limited to 30 degrees or less; had favorable or unfavorable ankylosis of the thoracolumbar spine or entire spine; or experienced incapacitating episodes having a total duration of at least 6 weeks or at least 4 weeks but less than 6 weeks.  As such, the Board will deny the claim.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

	C. From November 1, 2008 to September 11, 2013

As stated previously, for the time period of November 1, 2008 to September 11, 2013, the Veteran is in receipt of a 20 percent disability rating.  After reviewing the record, the Board finds that a disability rating higher than 20 percent for this time period is not warranted.  Accordingly, the Board will deny this portion of the claim.

In April 2011 the Veteran was afforded a VA examination regarding his spine.  During this examination, the Veteran reported stiffness, decreased motion, paresthesia, numbness, weakness, and constant severe pain localized in his lower back area.  The Veteran did not report fatigue or spasms.  The Veteran reported flare-ups and described pain as a functional impairment.  The Veteran stated that he had great difficulty ambulating, stating that he could only walk about 500 feet in 20 minutes.  The Veteran also reported leaving his job earlier than he wanted because of his back condition as he could no longer stand for long periods of time.

During the examination, the examiner recorded a normal posture and steady walking despite an abnormal gait consisting of a slight gimp due to foot drop of the left foot.  The examiner did not observe muscle spasm, muscle atrophy, tenderness, guarding, or weakness.  Ankylosis was not present.  During range of motion testing, the Veteran displayed forward flexion to 90 degrees; extension to 20 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  The Veteran was able to complete additional range of motion testing without and additional degrees of limitation. Additionally, the Veteran's thoracolumbar spine was not additionally limited by pain, weakness, lack of endurance, or incoordination after repetitive use. 

From the disability picture created by the April 2011 VA examination, the Veteran's low back condition most approximates the criteria for a 20 percent disability evaluation under the general rating formula from November 1, 2008 to September 11, 2013.  This conclusion is also supported by the other evidence of record.

Specifically, in a December 2008 treatment record from Dr. Carlson, the Veteran reported pain in his right posterior that resolved with walking.  The Veteran expressed concern about bending.  Upon examination, Dr. Carlson observed tenderness at the paravertebral spinal muscles, but the Veteran's lumbar spine appeared normal and did not display any weakness.  The Veteran displayed full range of motion and Dr. Carlson opined that the Veteran could be as active as he wanted as long as he remained comfortable.

Although the Veteran's symptoms appeared to be improving in Dr. Carlson's December 2008 treatment record, by June 2009 the Veteran again began describing constant lower back pain.  Specifically, the Veteran stated that he was struggling to walk up and down steps and could not stand for prolonged periods of time.  Additionally, the Veteran reported difficulty lifting items more than 10 pounds, flare-ups with incapacitating pain, and an overall feeling of helplessness.

The Veteran's complaints are reflected in VA and private treatment records from that time period.  Specifically, in a June 2010 VA treatment record, the Veteran complained of constant, aching lower back pain radiating to the anterior groin and thigh for about 6 to 8 months.  

The Veteran's lower back pain and complications were again present in a June 2013 VA treatment record.  However, on that occasion, although no spasm, deformity, or tenderness were present, the Veteran stated that his lower back was now affecting his right lower extremity.

Likewise, in a July 2013 record from Dr. Carlson, the Veteran again complained of back pain.  Although the Dr. Carlson stated that the Veteran's lumbar spine displayed full range of motion, Dr. Carlson stated that the Veteran had difficulty walking and was falling related to his gait.

Lastly, in an August 2013 VA treatment record, the Veteran again complained of severe lower back pain with muscle twitching.  The clinician noted that the Veteran's gait was stable, but the Veteran was now ambulating with a walker.

The disability picture painted by VA and private treatment records from November 1, 2008 to September 11, 2013 demonstrates that the Veteran's lower back disability manifested most notably with severe lower back pain as well as gait and ambulation issues.  However, in its totality, the evidence of record does not support the assignment of a disability picture greater than 20 percent for a low back condition from November 1, 2008 to September 11, 2013.  Specifically, the Veteran did not display forward flexion limited to 30 degrees or less or ankylosis and did not have any incapacitating episodes as defined by Note 1 for the formula for rating IVDS.

In making this determination, the Board considers whether there was any additional functional loss not contemplated in the 20 percent rating for the Veteran's lumbar spine degenerative disc disease.  See DeLuca, 8 Vet. App. at 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  Although the Veteran displayed pain, pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Mitchell, 25 Vet. App. at 37-44. 

Accordingly, a rating in excess of 20 percent for the Veteran's low back condition is not warranted from November 1, 2008 to September 11, 2013.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

	D. From December 1, 2013 to March 18, 2014

For the time period of December 1, 2013 to March 18, 2014, the Veteran is in receipt of a 20 percent disability rating.  After reviewing the record, the Board finds that a disability rating higher than 20 percent for this time period is not warranted.  Accordingly, the Board will deny this portion of the claim.

Regarding the Veteran's disability picture for this brief time period, in a December 2013 VA physical therapy note, the Veteran reported stiffness of his lower back and lower back pain.

Comparatively, in a December 2013 treatment record from Dr. Koen, the Veteran presented with a normal gait and was able to stand without difficulty.  Notably, the record is absent for any abnormal range of motion testing, prescribed bed rest for incapacitating episodes, or observations of ankylosis.

In sum, again, the evidence of record fails to demonstrate that the Veteran: displayed forward flexion limited to 30 degrees or less; had favorable or unfavorable ankylosis of the thoracolumbar spine or entire spine; or experienced incapacitating episodes having a total duration of at least 6 weeks or at least 4 weeks but less than 6 weeks.  As such, a rating in excess of 20 percent for the Veteran's low back condition is not warranted from December 1, 2013 to March 18, 2014.  See 38 C.F.R. § 4.71a, DC 5243. The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

	E. From March 19, 2014 to September 29, 2014

From March 19, 2014 to September 29, 2014, the Veteran is presently in receipt of a disability rating of 40 percent.  After reviewing the record, the Board finds that a disability rating higher than 40 percent for this time period is not warranted.  Accordingly, the Board will deny this portion of the claim.

Relevant for this time period, the Board was afforded a VA examination for his low back condition in March 2014.  The Veteran complained of increasingly painful movement and reported that he could not bend, lift, walk, sit, or stand for long periods of time.  Additionally, the Veteran described complications with his bilateral lower extremities.  The Veteran reported flare-ups that left him incapacitated.  Lastly, the Veteran relayed that he now had difficulty sleeping and that his wife helped him with dressing and other activities of daily living.  During initial range of motion testing, the Veteran displayed: extension to 0 degrees with pain; right lateral flexion to 0 degrees with pain; left lateral flexion to 0 degrees with pain; right lateral rotation to 5 degrees, with pain beginning at 5 degrees; and left lateral rotation to 5 degrees, with pain beginning at 5 degrees.  Regarding forward flexion, the examiner stated that the Veteran could not complete this movement due to ankylosis.  The Veteran could also not complete any repetitive-use testing because his pain was too severe.

The examiner classified the resultant functional loss after repetitive use as less movement than normal, weakened movement, and pain on movement.  Additionally, the examiner noted that the Veteran displayed severe tenderness in the lower back muscles as well as guarding and muscle spasm severe enough to result in abnormal gait or abnormal spinal contour.  Lastly, although the Veteran had IVDS, the examiner noted that he did not have any incapacitating episodes during the past 12 months.

Moving from the March 2014 VA examination, in a July 2014 treatment record from Dr. Koen, the Veteran presented with chronic lower back pain.  During physical examination, Dr. Koen recorded pain, normal gait and posture as well as decreased range of motion-although he did not quantify this reduction.

Likewise, in a September 2014 VA treatment record, the Veteran again complained of constant sharp and throbbing pain in his lower back causing discomfort.  The Veteran reported that walking made his pain worse and that it was only relieved by medication.  

The Board finds that the disability picture regarding the Veteran's low back condition warrants a 40 percent disability rating from March 19, 2014 to September 29, 2014.  But, a higher rating is not warranted because, in its totality, the competent, credible medical evidence of record is absent of a finding that the Veteran suffers from either (1) incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, (2) unfavorable ankylosis of the entire thoracolumbar spine, or (3) unfavorable ankylosis of the entire spine-criteria necessary for a 60 percent rating formula for rating IVDS or a 50 percent or 100 percent rating under the general rating formula.  

Although the March 2014 VA examiner did observe ankylosis he did not record any resultant effects which could classify it as "unfavorable" pursuant to Note 5 to the general rating formula.  Thus, the Veteran's claim for an evaluation in excess of 40 percent for his low back condition from March 19, 2014 to September 29, 2014 must be denied.  See 38 C.F.R. § 4.71a, DC 5243.



	F. From January 1, 2015 to the Present

From January 1, 2015 to the present, the Veteran is in receipt of a disability rating of 40 percent.  After reviewing the record, the Board finds that a disability rating higher than 40 percent for this time period is not warranted.  Accordingly, the Board will deny the claim.

For this period of time under review, the Veteran underwent two VA examinations regarding his lower back condition.  During an October 2015 VA examination, the Veteran stated that his low back condition caused pain with movement and an inability to bend at the hips or lift more than 5 pounds.  Additionally, the Veteran stated that he now needed assistance with dressing, bathing, and getting off of the toiler.  The Veteran also reported flare-ups which caused him to remain bedridden for 2 to 3 days.  

Upon physical examination, the examiner recorded pain during weight bearing, localized tenderness and pain on palpation, guarding, and palpable muscle spasms.  The examiner then stated that the Veteran had favorable ankylosis of the entire thoracolumbar spine.  The examiner noted incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months due to IVDS.  But, the examiner noted that this particular finding was based upon medical history reported by the Veteran and not through documentation.

Comparatively, during an August 2016 VA examination, the Veteran complained of constant pain, numbness, and tingling in his back.  The Veteran reported that it was painful for him to sit or stand for long periods of time and that he could not walk.  Additionally, the Veteran stated that it was difficult for him to sleep on his back due to the pain and that he had uncomfortable muscle spasms.

During initial range of motion testing, the Veteran displayed forward flexion to 40 degrees; extension to 10 degrees; right lateral flexion to 10 degrees; left lateral flexion to 10 degrees; right lateral rotation to 10 degrees; and left lateral rotation to 10 degrees.  The examiner noted that the Veteran displayed pain on all movements; however, the Veteran's pain did not cause or result in functional loss.  

During the examination, the Veteran did not display localized tenderness, guarding, or muscle spasm of his lumber spine.  Additionally, the examiner did not observe either favorable or unfavorable ankylosis and, although the Veteran was diagnosed with IVDS, he did not have any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Lastly, the examiner noted that the Veteran used a four-wheel walker for stability.

From the disability picture created by the October 2015 and August 2016 VA examinations, the Veteran's low back condition most approximates the criteria for a 40 percent disability evaluation under the general rating formula.  This conclusion is also supported by the other evidence of record.

Specifically, in July 2015, Dr. Laurent noted that during recent visits, the Veteran was not doing well as he had developed issues with gait stability-requiring the use of a walker-as well as numbness and tingling in his feet.  Upon physical examination, Dr. Laurent recorded pain and decreased range of motion of the lumbar spine.  Notably, Dr. Laurent did not note or comment upon any ankylosis or incapacitating episodes.

Similarly, in a May 2016 VA treatment record, the Veteran reported constant back pain.  The clinician noted that the Veteran ambulated with a walker and occasionally used a cane.

When viewing the disability picture painted by the totality of the competent, credible medical evidence a record, the Board finds that a disability rating in excess of 40 percent for a low back condition is not warranted.  Similar to the time period of March 19, 2014 to September 29, 2014, from January 1, 2015 forward, the Veteran has not displayed: either (1) incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, (2) unfavorable ankylosis of the entire thoracolumbar spine, or (3) unfavorable ankylosis of the entire spine-criteria necessary for a 60 percent rating formula for rating IVDS or a 50 percent or 100 percent rating under the general rating formula.  Thus, the Veteran's claim for an evaluation in excess of 40 percent for his low back disability must be denied.  See 38 C.F.R. § 4.71a, DC 5243.

Bilateral Lower Extremity Claims

As stated previously in the Introduction section, Note 1 to the general rating formula for diseases and injuries of the spine provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  Presently, for his left lower extremity, the Veteran is in receipt of a 20 percent disability rating prior to June 21, 2010, and a 30 percent rating thereafter, pursuant to Diagnostic Code 8521.  Comparatively, for his right lower extremity, the Veteran is in receipt of a noncompensable rating prior to June 21, 2010, and a 10 percent rating thereafter, pursuant to Diagnostic Code 8521.  However, effective November 1, 2012, the Veteran's disability rating for a right lower extremity condition was reduced to noncompensable pursuant to Diagnostic Code 8523.

In this case, the Board finds that the diagnostic code most approximating the Veteran's condition in both lower extremities is Diagnostic Code 8521, paralysis of the external popliteal nerve (common peroneal).  See 38 C.F.R. § 4.124a, DC 8521.  Under Diagnostic Code 8521, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating is assigned for moderate incomplete paralysis, and a 30 rating evaluation is assigned for severe incomplete paralysis.  Comparatively, a 40 percent rating is assigned for complete paralysis manifested by: foot drop and slight droop of the first phalanges of all toes, the inability to dorsiflex the foot, and lost extension (dorsal flexion) of proximal phalanges of toes; lost abduction of the foot, weakened adduction; anesthesia covering the entire dorsum of the foot and toes.  See id.

VA and private treatment records as well as multiple VA examinations demonstrate that the Veteran has consistently complained of severe problems with his left lower extremity throughout the course of the appeal while his right lower extremity condition worsened as time progressed.

Specifically, in April 2007 treatment with Dr. Singh, the Veteran was referred for right foot and leg numbness.  The Veteran stated that he had numbness mainly in his right foot of intermittent character that arose after walking.  Regarding his left lower extremity, the Veteran had previously been given a brace for left foot drop.  During a physical examination, sensation was intact in both lower extremities but reflexes were minimally present in the bilateral knees and ankles.  Muscle strength was normal bilaterally except for left foot drop.  Straight leg raising tests were negative.

Similarly, during a January 2008 VA examination, the Veteran presented with left foot drop wearing an ankle-foot orthosis (AFO) and complained of intermittent right leg tingling.  Examination of the bilateral lower extremities revealed no abnormalities of the right lower extremity.  However, the left lower extremity displayed sensory deficits, motor weakness during foot extension and great toe extension, as well as ankle reflex deficiencies.

Turning back to private treatment records of record, in July 2008 the Veteran complained to Dr. Carlson of right-sided lower back pain with occasional bilateral lower extremity and knee pain for 3 to 4 months.  The Veteran described numbness in his right foot and right great toe.  Regarding his left lower extremity, Dr. Carlson noted that the Veteran had foot drop.  Upon physical examination, Dr. Carlson stated that deep tendon reflexes were present and normal bilaterally.  Additionally, ankle and knee jerks or both sides were normal without clonus.  However, the Veteran recorded a positive straight leg raise test on the right side.

Despite the above symptoms, in a July 2009 VA examination, the examiner stated that the Veteran's posture was normal as well as his gait and walk.  The examiner stated that, neurologically, both of the Veteran's bilateral lower extremities were normal.

However, approximately one year later, during a June 2010 VA examination, the Veteran complained of bilateral foot pain with weakness at rest as well as pain and weakness when walking.  The examiner noted that the Veteran had an AFO on his left foot.  During a physical examination, the examiner stated that the Veteran's gait was steppage without his AFO due to nerve root damage from his low back condition.  Regarding his left lower extremity, the Veteran displayed foot drop, marked weakness of the ankle dorsiflexors and toe extensors with paresthesia of the foot and weakness.  Regarding the right lower extremity, the Veteran displayed right foot fatigue as well as mild weakness in right foot dorsiflexion and weakness in toe extensors.

Likewise, during an April 2011 VA examination, the Veteran stated that he had weakness in his legs and feet.  The Veteran wore a brace on his left foot and walked with a slight limp due to left foot drop.  While most of the findings concerned the Veteran's left lower extremity, the examiner did state that both lower extremities showed no signs of pathologic reflexes.

Moving beyond the April 2011 VA examination, in August 2013, the Veteran reported to Dr. Koen complaining of tingling in his feet.  The Veteran stated that he noticed progressive foot drop now also in his right foot with right knee buckling.  Dr. Koen recorded reduced pin prick sensation in the right lower extremity and noted that the Veteran still suffered from chronic foot drop of the left foot requiring the use of an AFO.  Additionally, Dr. Koen stated that the Veteran ambulated with the assistance of a front wheel walker.  

Similar to the reports to Dr. Koen, in an August 2013 VA treatment record, the clinician recorded markedly diminished strength in distal bilateral extremities.  The clinician noted that an AFO on the right foot was now in place.  Correspondingly, in a May 2014 VA treatment record, the clinician recorded a history of foot drop bilaterally.

The development of worsening symptoms affecting the right lower extremity is also reflected in October 2015 and August 2016 VA examinations.  During the October 2015 examination, the Veteran displayed diminished ankle plantar flexion, ankle dorsiflexion, and great toe extension bilaterally.  Additionally, the Veteran displayed reflex abnormalities of the right ankle, thigh, and knee as well as muscle atrophy of the right calf.  Straight leg raise testing returned positive results for both sides and the Veteran had moderate dysesthesias of the right lower extremity and mild dysesthesias of the left lower extremity.  The examiner noted that the Veteran had right foot drop and an inability to spread his toes bilaterally.

Comparatively, during the August 2016 examination, the examiner stated that all of the Veteran's reflexes and were normal.  Additionally, the Veteran produced normal results during a sensory examination except for decreased sensation in the right thigh knee, foot, and toes.  The examiner also recorded a positive straight leg raising test on the right side.

In this case, after considering the entirety of the Veteran's disability picture, the Board finds that the Veteran's left lower extremity symptoms best approximate severe incomplete paralysis of the external popliteal nerve, warranting a 30 percent disability rating under DC 8521 for the entire appeal period.  Regarding the Veteran's right lower extremity, the evidence warrants the assignment of: a 10 percent rating from August 31, 2006 to July 16, 2008; a 20 percent disability rating from July 17, 2008 to August 29, 2013; and a 30 percent disability rating from August 30, 2013 to the present pursuant to Diagnostic Code 8521.

For both lower extremities, ratings higher than 40 are not warranted because the Veteran did not display complete paralysis manifested by slight droop of the first phalanges of all toes, the inability to dorsiflex the foot, and lost extension (dorsal flexion) of proximal phalanges of toes; lost abduction of the foot, weakened adduction; anesthesia covering the entire dorsum of the foot and toes.

Regarding the Veteran's right lower extremity, an evaluation of a rating higher than 10 percent prior to July 17, 2008 is not warranted as at that time there were no objective manifestations of the disability such as loss of muscle strength, muscle atrophy, decreased reflexes, or decreased sensation.  Those symptoms first became objectively present on July 17, 2008, as evidenced in a treatment record from Dr. Carlson, and were moderate in degree.  Similarly, a rating higher than 20 percent is not warranted prior to August 30, 2013 as foot drop and the use of an AFO on the right side were not present in the record until a VA treatment record from that date.  See 38 C.F.R. § 4.124a, DC 8521; see also 38 U.S.C.S. § 5110(a); 38 C.F.R. § 3.400 (describing the methodology for the assignment of effective dates); Miller v. Shulkin, No. 15-2904, 2017 Ct. Vet. App. LEXIS 317 at *9-10 (Vet. App. Mar. 6, 2017) (holding that a neurologic disability exhibiting both sensory and non-sensory manifestations need not necessarily be rated at a higher level than moderate incomplete paralysis).  

TDIU

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

However, VA may not take into account the individual Veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Under certain circumstances, multiple disabilities may be considered as the sole 60 percent or 40 percent disability.  Id.  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment-defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person, or on a facts found basis (e.g., when employment is in a protected environment such as a family business or sheltered workshop)-shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Here, the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for: a low back condition; mood disorder associated with a low back condition; residuals of a left total knee replacement; a left lower extremity condition; degenerative arthritis of the left shoulder; right knee bursitis with arthritic changes; impairment of the right knee associated with bursitis with arthritic changes; left shoulder scars associated with degenerative arthritis; residual scar of the lumbar spine; residual scar of the left lower extremity; a right lower extremity condition; and left knee scarring status post knee replacement surgery, for a current combined schedular rating of 100 percent. 

Regarding the Veteran's education, training, and occupational history, the record reflects that he is a high school graduate and, after service, he worked primarily full time for the Postal Service as a window clerk and in distribution.  According to a June 2016 VA Form 21-8940, the Veteran last worked in May 2009.  In tune with the Veteran's self-reporting, employment information from the Postal Service received in July 2016 confirms that the Veteran last worked on May 31, 2009.  

Throughout the course of the appeal, as mentioned in the previous sections, the Veteran underwent several VA examinations.  During these examinations, the Veteran often discussed the effects of his low back condition on his ability to maintain substantially gainful employment.

Specifically, during an April 2011 VA examination for his back, the Veteran stated that he left his job early due to his back condition because he could not stand for long periods of time.  Although the examiner stated that the Veteran's usual occupation was not affected by his back condition, the examiner then contradicted herself and stated that pain caused by the Veteran's low back condition affected his ability to stand and walk.  Additionally, the Veteran required the use of a left foot brace due to left foot drop.

In comparison, during an October 2015 VA examination, the examiner described the effects of the Veteran's low back condition on his ability to obtain and maintain employment in strong terms.  The examiner stated that the Veteran had constant spinal and bilateral lower extremity pain and that the Veteran could not bend or twist due to fusion of his spine.  Due to the constant pain, the examiner explained that the Veteran took narcotic medication, resulting in fatigue and a diminished level of consciousness and alertness which impacted sedentary tasks.  Next, the examiner stated that the Veteran needed assistance from family with dressing, bathing, and even getting off of the toilet due to muscle weakness from his bilateral lower extremity conditions.  Lastly, the examiner stated that the Veteran could not sit for longer than 20 minutes without severe pain in his lumbar spine, could not climb stairs or walk on uneven surfaces without compromising his safety due to bilateral foot drop, and required the constant use of assistive devices to ambulate.

In addition to the VA examinations, in materials received from SSA dated November 2013, the Veteran stated that he was having trouble lifting objects greater than 10 to 15 pounds.  Additionally, the Veteran stated that he could not squat or bend, could not stand or sit for long periods of time, had weakness in his legs, and could not reach for objects without the support of a walker or something else to brace himself.

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected low back condition alone.   For the purposes of entitlement to a TDIU, the Board included the Veteran's right and left lower extremity conditions as his low back condition and bilateral lower extremity conditions are disabilities resulting from a common etiology.  See 38 C.F.R. § 4.16.

As referred above, the Veteran has not participated in gainful employment since May 31, 2009.  Given his work history, education, and the nature of his low back symptoms, the evidence suggests that he would be incapable of performing the acts required for employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  It is unlikely that he would find a work environment that did not require concentration; alertness; or the ability to ambulate, sit, stand, use stairs, or lift objects.  The Board acknowledges that the April 2011 VA examiner did not find that the Veteran's low back condition rendered him totally occupationally and socially disabled; however, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In light of the above, the Board finds that the evidence of record supports the grant of TDIU by reason of a low back condition alone.

Special Monthly Compensation

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.S § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.S. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

At the outset, the Board notes that the Veteran was previously awarded SMC pursuant to 38 U.S.C.S. § 1114(s) and 38 C.F.R. § 3.350(i) from September 12, 2013 to December 1, 2013; from September 30, 2014 to January 1, 2015; and from June 10, 2015 to August 1, 2016.  Thus, the Board will not focus upon those time periods in considering whether the Veteran is entitled to SMC.

As explained in the previous section, the Board has awarded the Veteran a TDIU based solely on his low back condition effective from May 31, 2009.  For SMC purposes, this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Veteran also has additional disabilities rated at 60 percent or higher since August 1, 2016 (his service-connected residuals of a left total knee replacement, right knee bursitis with arthritic changes, degenerative arthritis of the left shoulder, and impairment of the right knee associated with bursitis with arthritic changes, have a combined rating as 80 percent disabling since August 2, 2016.)  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.S. § 1114 (s) is granted, effective August 1, 2016.




ORDER

A disability rating of 20 percent, but no higher, for a low back condition prior to August 31, 2007 is granted, effective August 31, 2006.

A disability rating in excess of 20 percent for a low back condition from August 31, 2007, to September 7, 2008, from November 1, 2008 to September 11, 2013, and from December 1, 2013 to March 18, 2014, is denied.

A disability rating in excess of 40 percent for a low back condition from March 19, 2014 to September 29, 2014, and from January 1, 2015 to present is denied.

A disability rating of 30 percent, but no higher, for a left lower extremity condition is granted, effective August 31, 2006.

A disability rating of 10 percent, but no higher, for a right lower extremity condition is granted, from August 31, 2006 to July 16, 2008.

A disability rating of 20 percent, but no higher, for a right lower extremity condition is granted, from July 17, 2008 to August 29, 2013.

A disability rating of 30 percent, but no higher, for a right lower extremity condition is granted, effective August 30, 2013.

Entitlement to a TDIU based upon a low back condition alone is granted, effective May 31, 2009.

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.S. § 1114(s) is granted, August 1, 2016. 


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


